            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

DAVID BIRCH                                                     PLAINTIFF

v.                        No. 4:17-cv-384-DPM

RHD JR., INC., dfb/a Mayflower RV
Sales & Service; ROBERT H. DUDLEY, JR.;
and MARJORIE DUDLEY                                       DEFENDANTS

                                 ORDER
     The Court stumbled in not directing its usual proposed-
settlement drill in the last slice of this FLSA case. The Court must
evaluate the settlement for reasonableness. Lynn's Food Stores, Inc. v.
United States, 679 F.2d 1350, 1353 (11th Cir. 1982); see also Melgar v. OK
Foods, 902 F.3d 775, 779 (8th Cir. 2018). The settlement agreement filed
under seal, NQ 49, also appears to be a draft. Plus, while the parties may
certainly agree on what they may say about the deal, the agreement
must be filed on the public docket. Delock v. Securitas Security Services
USA Inc., No. 4:11-cv-520-DPM, NQ 70 at 3-4. If that step is a deal
breaker, then the parties should notify the Court. In that event, the
motion, NQ 44, the discovery dispute, NQ 45, and the case will be put
back on track for decision.      Notice, or joint motion with the final
proposed     agreement     and    all   supporting    papers,     due   by
7 February 2019. Plaintiff's counsel may file their bill under seal or file
a redacted version on the public docket.
So Ordered.

                           V'
              D.P. Marshall Jr.
              United States District Judge




               -2-
